DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-24 were previously pending and subject to Final Action, hereinafter “the Final Action,” dated May 11, 2021. In the response submitted on June 28, 2021, claims 1 and 19 were amended. Therefore, claims 1 thru 24 are currently pending and subject to the following Non-Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on June 28, 2021.
Applicant’s arguments on pages 6 and 7 of the Response, concerning the previous rejection of claims 1 thru 24 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
Regarding Step 2A—Prong I, on page 6 of the Response Applicant states, “Specifically, claim 1 has been amended to recite "accessing, by the one or more server computing devices from a storage system via a network, information about the vehicle including at least one additional request for customer service for the vehicle that is not assigned to a customer service representative, the at least one additional request having a lower priority than the assigned request and having been entered into the queue independently of the assigned request, wherein the customer service representative is able to review and respond to both the assigned request and the at least one additional request without the at least one additional request being assigned to the customer service representative." According to claim 1, customer service requests are assigned for a fleet of autonomous vehicles providing trip services. Applicant submits that the additional element mentioned above to not correspond to a method of "organizing human activity"
For Step 2A—Prong I, Examiner respectfully disagrees with Applicant’s arguments that amended independent claims do not recite an abstract idea. Examiner asserts the amended independent claims, under their broadest reasonable interpretation, continue to recite an abstract idea of “assigning customer service requests for a fleet of autonomous vehicles providing trip services” and resolving the customer service request. (PG Pub Specification, ¶ [0002]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from amended independent claim 1 recite a method of organizing human activity:
periodically receiving…state information about a trip the vehicle is servicing;
generating…a request for customer service for the vehicle when the state information indicates that the vehicle has not moved for a period of time; 
determining…a priority level of the request based on the state information; 
inserting…the request into a queue based on the priority level; 
assigning…the request to a customer service representative based on a place of the request in the queue; and 
accessing…information about the vehicle including at least one additional request for customer service for the vehicle that is not assigned to a customer service representative, the at least one additional request having a lower priority than the assigned request and having been entered into the queue independently of the assigned request, wherein the customer service representative is able to review and respond to both the assigned request and the at least one additional request without the at least one additional request being assigned to the customer service representative.
For example, “assigning customer service requests for a fleet of autonomous vehicles providing trip services” based on a determined priority level of the customer service requests within a queue and resolving the customer service request are at least related to “fundamental economic practices” and “commercial interactions” in the transportation industry. (PG Pub Specification, ¶¶ [0002] and [0003]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II).
Moreover, aside from the general technological environment (addressed below), the limitations in (b) thru (f) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, taken as a whole and as and combination thereof, amended independent claim 1 recites an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2A—Prong II, on pages 6 and 7 of the Response Applicant states, “Applicant submits that the additional element mentioned above…is not an abstract idea. Rather, through the use of one or more server computing devices, information can be accessed from a storage system via a network such that both assigned and unassigned requests associated with the same vehicle can be attended to by a customer service representative, thus making the handling of requests more efficient. Application No. 16/204,198 Docket No. XSDV 3.OF-2076 [7537]Moreover, the various features of claim 1 are not unlimited in their application, but are practically applied to the technological field of autonomous vehicles providing trip services and enable multiple requests to be handled by a single customer service representative if a problem has occurred that caused the autonomous vehicle to stop moving for a period of time during the trip the autonomous vehicle is servicing, rather than waiting for unassigned requests to be assigned. Such a feature will reduce the number of customer service requests, the wait times endured by those customers making the requests, and congestion of the queues handling the request.”
For Step 2A—Prong II, Examiner respectfully disagrees the newly or previously recited additional element(s), or combination of newly or previously recited additional element(s), integrate the abstract idea into a practical application. Wherein, “courts have found indicative that an additional element (or combination of elements) may have integrated exception into a practical application.” See MPEP 2106.04(d)(I). Examiner acknowledges the amended independent claim recites additional elements that are not part of the abstract idea, i.e.,  (i) “a fleet of autonomous vehicles providing trip services,” (ii) “one or more server computing devices,” (iii) “a computing device of a vehicle of the fleet of autonomous vehicles,” (iv) “a state message, (v) “a storage system” and  (vi) “a network.” However, as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, i.e., transceiving, storing, generating, and accessing data apply it." See MPEP § 2106.05(f). Moreover, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). 
Moreover, Examiner respectfully asserts that Applicant’s arguments are directed to an improvement in a business process of the customer service industry servicing the transportation industry, e.g., “reduce the number of customer service requests, the wait times endured by those customers making the requests, and congestion of the queues handling the request.” Wherein, Examiner respectfully submits the invention as claimed is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Therefore, Examiner respectfully submits there is no indication that the additional elements improve the functioning of a computer, improve any other technology or improves a technical field, i.e., the additional elements do not "impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." See 2106.04(d). Accordingly, taken as whole and a combination thereof, amended the independent claim is directed to an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2B, on page 6 of the Response Applicant states, “independent claim 1 has been amended to include additional elements that are sufficient to amount to significantly more than the judicial exceptions….”
For Step 2B, Examiner respectfully disagrees with Applicant’s argument regarding the additional elements are sufficient to amount to significantly more than the judicial exception. Examiner acknowledges computer technology is utilized to perform the claimed functions, i.e., transceiving, storing, generating, and accessing data and determining operations to be performed. Examiner further acknowledges the additional elements, i.e. (i) thru (vi) in Step 2A—Prong II above, contain an execute instructions to perform the abstract idea. However, Examiner respectfully disagrees the functions as claimed are an improvement to conventional computer technology. Wherein, the additional elements to perform the italicized functions in Step 2A—Prong I amount to no more than mere instructions to apply the exception using generic computers and generic computer components, e.g., computers and the Internet. Mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Wherein, as stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical field. Their collective functions, i.e., transceiving, storing, generating, and accessing data and determining operations to be performed, merely provide conventional computer implementation. As previously analyzed and stated in Step 2A—Prong II above, Examiner respectfully submits the claimed invention mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed 35 U.S.C. § 101 rejection, amended independent claim 1 is ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection are found unpersuasive. 
Applicant’s arguments on Pages 7 thru 9 of the Response, concerning the previous rejection of claims 1 thru 24 under 35 U.S.C. § 102 and § 103 and have been fully considered and have been found to be unpersuasive in part and moot in part and in view of the amended claims. Applicant’s arguments are moot in part because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further be discussed below in the detailed 35 U.S.C. § 103 rejection. 
Regarding the previous rejections under 35 U.S.C. §§ 102 and 103, on page 8 of the Response Applicant states, “Liu fails to teach or suggest "accessing, by the one or more server computing devices from a storage system via a network, information about the vehicle including at least one additional request for customer service for the vehicle that is not assigned to a customer service representative, the at least one additional request having a lower priority than the assigned request and having been entered into the queue independently of the assigned request, wherein the customer service representative is able to review and respond to both the assigned request and the at least one additional request without the at least one additional request being assigned to the customer service representative" as recited by amended claim 1. The Examiner further relies on the teachings of Pedersen 1, Konrardy, Kentley, Pedersen 2, Lin, Tumulty, Cases and Brindley, in combination with Liu, respectively. However, Applicant respectfully submits that Pedersen 1, Konrardy, Kentley, Pedersen 2, Lin, Tumulty, Cases and Brindley fail to cure the above-mentioned deficiencies of Liu.”
Examiner respectfully disagrees with Applicant’s arguments. Wherein, newly and previously cited portions of previously cited Liu et al., Pub. No. US 2018/0364700, e.g., Figure 2A: Teleoperation Server 210 and Database 226; and Paras. [0086], [0132]–[0134], and [0151], disclose “accessing, by the one or more server computing devices from a storage system via a network, information about the vehicle including at least one additional request for customer service for the vehicle that is not assigned to a customer service representative, the at least one additional request…having been entered into the queue independently of the assigned request.” Moreover, newly and previously cited portions of previously cited Brindley, Pub. No. US 2007/0208698, e.g., Figure 6: priority level 626; Paras. [0070], [0072], and [0077] – [0080], disclose at least one additional request for customer service… the at least one additional request having a lower priority than the assigned request…wherein the customer service representative is able to review and respond to both the assigned request and the at least one additional request without the at least one additional request being assigned to the customer service representative.” Accordingly, the combination of previously cited Liu and Brindley teach the amended limitations of claim 1. Wherein, the aforementioned newly and previously cited portions of previously cited Liu and Brindley will be discussed in further detail in the amended 35 U.S.C. § 103 rejection below. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 24 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).
Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 24 are directed to a method, i.e., a process. Accordingly, claims 1 thru 24 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, is recites an abstract idea of “assigning customer service requests for a fleet of autonomous vehicles providing trip services” and resolving the customer service request. (PG Pub Specification, ¶ [0002]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from amended independent claim 1 recite a method of organizing human activity:
periodically receiving…state information about a trip the vehicle is servicing;
generating…a request for customer service for the vehicle when the state information indicates that the vehicle has not moved for a period of time; 
determining…a priority level of the request based on the state information; 
inserting…the request into a queue based on the priority level; 
assigning…the request to a customer service representative based on a place of the request in the queue; and 
accessing…information about the vehicle including at least one additional request for customer service for the vehicle that is not assigned to a customer service representative, the at least one additional request having a lower priority than the assigned request and having been entered into the queue independently of the assigned request, wherein the customer service representative is able to review and respond to both the assigned request and the at least one additional request without the at least one additional request being assigned to the customer service representative
For example, “assigning customer service requests for a fleet of autonomous vehicles providing trip services” based on a determined priority level of the customer service requests within a queue and resolving the customer service request are at least related to “fundamental economic practices” and “commercial interactions” in the transportation and customer service industries. (PG Pub Specification, ¶¶ [0002] and [0003]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitation(s) in (b) thru (f) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Accordingly, taken as a whole and as and combination thereof, independent claim 1 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical 

Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a fleet of autonomous vehicles providing trip services,” (ii) “one or more server computing devices,” (iii) “a computing device of a vehicle of the fleet of autonomous vehicles,” (iv) “a state message, (v) “a storage system” and  (vi) “a network,” under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the specification discloses (i) as being explempified by “vehicles that do not require a human driver.” (PG Pub Specification, ¶ [0001]). The specification further discloses (ii) as computing device(s) that “may include one or more processors, memory, or data and instructions.” (PG Pub Specification, Figure 4: Server Computing Device 410; and ¶ [0033]). The specification further discloses (iii) as a computing device of an autonomous vehicle that “may contain one or more processors…memory…and other components typically present in general purpose computing devices” and “may be an autonomous driving computing system incorporated into vehicle 100. The autonomous driving computing system may capable of communicating with various components and systems of the vehicle, for instance, wirelessly (via wireless network connections 156) and/or a wired connection (such as a controller area network bus or other communication bus).” (PG Pub Specification, ¶¶ [0018] and [0024]). The specification further discloses (iv) as “a message having contents including information about a trip the vehicle is servicing” and “may be self-consistent and generated based on rules about packaging the messages from various systems of the vehicles…As an example, the message may include vehicle telemetry…lane information…whether the vehicle is currently…experiencing any errors or problems….” (PG Pub Specification, ¶ [0044]). The specification further discloses (v) “can be of any type of computerized storage capable of storing information accessible by the server computing devices 410, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories. In addition, storage system 450 may include a distributed storage system where data is stored on a plurality of different storage devices which may be physically located at the same or different geographic locations.” (PG Pub Specification, ¶ [0039]). The specification further discloses (vi) “may include various configurations and protocols including short range communication protocols such as Bluetooth, Bluetooth LE, the Internet, World Wide Web, intranets, virtual private networks, wide area networks, local networks, private networks using communication protocols proprietary to one or more companies, Ethernet, WiFi and HTTP, and various combinations of the foregoing. Such communication may be facilitated by any device capable of transmitting data to and from other computing devices, such as modems and wireless interfaces.” (PG Pub Specification, ¶ [0034]).
Consequently, although the additional elements (i) thru (vi) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., transceiving, storing, generating, and accessing data and determining operations to be performed. Accordingly, this does not serve to integrate the "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all cited at a high-level of generality. Such that, when view as a whole/ordered combination, additional elements (i) thru (vi) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (vi), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Consequently, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2 thru 24, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
recite additional element(s):
Regarding claim 21, the claim recites the additional element of (i) “a computing device of the customer service representative.” Yet, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality. Wherein, the specification recites “a computing device of the customer service representative” as a client computing device which “may also be a work station” and comprises “components normally used in connection with a personal computing device including a one or more processors (e.g., a central processing unit (CPU)), memory (e.g., RAM and internal hard drives) storing data and instructions, a display such as displays 424, 434, 444 (e.g., a monitor having a screen, a touch-screen, a projector, a television, or other device that is operable to display information), speakers, and user input devices 426, 436, 446 (e.g., a mouse, keyboard, touchscreen or microphone). The client computing devices may also include a camera for recording video streams, speakers, a network interface device, and all of the components used for connecting these elements to one another.” (PG Pub Specification, ¶¶ [0033] and [0034]).
Regarding claim 22, the claim recites the additional element of (i) “a voice over IP (VOIP) call.” Yet, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level (i) as a such without further disclosure. (PG Pub Specification, ¶ [0056]).
Regarding claim 23, the claim recites the additional elements of (i) “a voice over IP (VOIP) call” and (ii) “a client computing device of a passenger of the vehicle.” Yet, the additional elements, under their broadest reasonable interpretation in light of the specification, are recited at a high level of generality. Where, the specification recites (i) as a such without further disclosure. (PG Pub Specification, ¶ [0056]). The specification further recites (ii) as comprising “full-sized personal computing devices, they may alternatively comprise mobile computing devices capable of wireless exchanging data with a server computing device…” and “each client computing device 420, 430, 440 may be a personal computing device intended for use by a user 422, 432, 442, and have all of the components normally used in connection with a personal computing device including a one or more processors (e.g., a central processing unit (CPU)), memory (e.g., RAM and internal hard drives) storing data and instructions, a display such as displays 424, 434, 444 (e.g., a monitor having a screen, a touch-screen, a projector, a television, or other device that is operable to display information), speakers, and user input devices 426, 436, 446 (e.g., a mouse, keyboard, touchscreen or microphone). The client computing devices may also include a camera for recording video streams, speakers, a network interface device, and all of the components used for connecting these elements to one another.” (PG Pub Specification, ¶¶ [0033] and [0035]). 
Accordingly, for the same reasons in the Step 2A—Prong 2 analysis of independent claim 1, the limitations of dependent claims 21 thru 23, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
Moreover, claims 2 thru 20 and 24 further recite and refine the abstract idea and do not recite any additional elements other than those previously analyzed in their respective base claims. For example: 
Claim 2 recites further comprising generating a request for customer service for the vehicle based on a set of heuristics including whether a trip has been completed;
Claim 3 recites further comprising generating a request for customer service for the vehicle based on a set of heuristics including whether a trip has ended;
Claim 4 recites further comprising generating a request for customer service for the vehicle based on a set of heuristics including whether the vehicle appears to be stuck;
Claim 5 recites further comprising generating a request for customer service for the vehicle based on a lack of messages from the vehicle for a predetermined period of time after the state messages is received
Claim 6 recites wherein determining the priority level is further based on past history of a passenger of the vehicle;
Claim 7 recites wherein the state message includes an indication that a passenger of the vehicle is requesting customer service, and wherein determining the priority level is further based on the indication;
Claim 8 recites wherein determining the priority level is further based on a pre-determined level of service for the passenger;
Claim 9 recites wherein the state message is a status message identifying a current status of the vehicle, and wherein determining the priority level is further based on the current status of the vehicle;
Claim 10 recites wherein determining the priority level is further based on a set of heuristics including whether the vehicle is occupied;
Claim 11 recites wherein determining the priority level is further based on a set of heuristics including whether the request is related to safety of a passenger;
Claim 12 recites wherein determining the priority level is further based on a set of heuristics including whether the request is related to safety of the vehicle;
Claim 13 recites wherein inserting the request into the queue includes selecting the queue from a plurality of queues each having a different associated priority level
Claim 14 recites wherein selecting the queue includes identifying one of the plurality of queues having a priority level corresponding to the determined priority level;
Claim 15 recites wherein assigning the request is based on whether any other queues having a higher priority level than the priority level are empty;
Claim 16 recites wherein inserting the request includes inserting the request in the queue at a place that is no higher than any other request in the queue with a same priority level as the priority level;
Claim 17 recites wherein assigning the request is further based on a characteristic of the customer service representative and a type of the request;
Claim 18 recites further comprising, tracking a status of the customer service representative and updating the status once the request is assigned to the customer service representative;
Claim 19 recites receiving an indication that the customer service representative has closed the request; and removing the request form the queue based on the indication;
Claim 20 recites wherein the indication further indicates that the customer service representative has closed a second request for customer service for the vehicle, wherein the second request was not assigned to the customer service representative, and the method further comprises removing the second request form the queue based on the indication
Claim 24 recites wherein the connection is facilitated when there is a problem with a network connection or a particular system of the vehicle.
Therefore, claims 2 thru 20 and 24, when viewed as a whole and ordered combination, further recite and refine the abstract idea as disclosed in their respective base claim by virtue of dependence without reciting any additional element(s). Accordingly, these claims do not change the analysis already presented above in regards to their respective base claim.
Consquently, the claims do not change the analysis already presented above in Step 2A—Prong II in regards to their respective base claim(s). Accordingly, dependent claims 2–24 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding dependent claims 2–24, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A of the dependent claims above, the additional elements, i.e., “a computing device of the customer service representative,” “a voice over IP (VOIP) call” and “a client-computing device of a passenger of the vehicle,” are all recited at a high-level of generality to perform the italicized functions in Step 2A. Accordingly, the additional elements amount to no more than mere instructions to apply the judicial exception using generic computers and generic computing components and field of use. Therefore, for the same reasons in the Step 2B analysis of independent claim 1, the dependent claims, when viewed as a whole/ordered combination, do not include dependent claims 2–24 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4, 9, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., hereinafter Liu, Pub. No. US 2018/0364700, in view of Brindley et al., hereinafter Brindley, Pub. No. US 2007/0208698.
Regarding claim 1, Liu teaches:
A method of assigning customer service requests for a fleet of autonomous vehicles providing trip services (Liu, Figure 4A: teleoperation request 434; ¶¶ [0081] thru [0085] and [0091] thru [0138]). Wherein, Liu teaches that multiple teleoperation clients (i.e., fleet of autonomous vehicles) are in communication with one or more teleoperation servers and the teleoperation clients send teleoperation requests to the server. Id. the method comprising:
periodically receiving, by one or more server computing devices, from a computing device of a vehicle of the fleet of autonomous vehicles, a state message including state information about a trip the vehicle is servicing (Liu, ¶¶ [0085] and [0086] and [0091] thru [0115]). Wherein, Liu teaches AV system monitoring process comprising AV systems communicating system information and data with teleoperation servers for monitoring the operation status of the AV systems, e.g., “a planned trajectory, a perceived environment, a vehicular component, or a combination of them, among other things” and the monitoring process determines failures based on dynamic quantities received at time t in comparison to the historical quantities received at time t-1 (i.e., periodically receiving state information). Id.
generating, by the one or more server computing devices, a request for customer service for the vehicle when the state information indicates that the vehicle has not moved for a period of time (Liu, Figure 2A: teleoperation server 210 and automatic intervention process 211; and Figure 4A: AV system monitoring process 420, teleoperation event handling process 430, and teleoperation server 450; and ¶¶ [0084], [0090], [0092], [0094], [0106], [0113], [0144], and [0146]). Wherein, Liu teaches a system comprising an AV system monitoring process that monitors deviations between measured dynamic quantities (e.g., “data from a control process,” velocity) at time t-1 and estimated dynamic quantities at time t, to determine when an abnormal or unexpected condition event has occurred, e.g., “a controller of the AV system may have experienced a failure, a fire, an accident...a flat tire occurrence where the AV system has been parked in a safe place…” (i.e., state information indicates that vehicle has not moved for a period of time) and “when a failure that leads the AV system to not be drivable” occurs the system “notif[ies] an emergency service provider to tow the AV…” which is presented by the server to a teleoperator or automatically Id.; 
determining, by the one or more server computing devices, a priority level of the request based on the state information (Liu, ¶¶ [0146] and [0147]);
inserting, by the one or more server computing devices, the request into a queue based on the priority level (Liu, Claim 15; and ¶¶ [0146] and [0147]); 
assigning, by the one or more server computing devices, the request to a customer service representative based on a place of the request in the queue (Liu, ¶¶ [0146] and [0147]). Wherein, Liu teaches a teleoperation request, generated by the AV system monitoring process, may be handled by a queuing process that prioritizes urgent teleoperation requests and that utilizes a decision tree to determine a hierarch of existing teleoperation request, i.e., placing the request in the queue. Id.; and 
accessing, by the one or more server computing devices from a storage system via a network, information about the vehicle including at least one additional request for customer service for the vehicle that is not assigned to a customer service representative, the at least one additional request…having been entered into the queue independently of the assigned request (Liu, Figure 2A: Teleoperation Server 210 and Database 226; and ¶¶ [0086], [0132]–[0134], and [0151])
the at least one additional request having a lower priority than the assigned request…wherein the customer service representative is able to review and respond to both the assigned request and the at least one additional request without the at least one additional request being assigned to the customer service representative (Brindley, Figure 6: Upper Section 602 – “Substatus” Assigned/Unassigned and priority level 626; Paras. [0070], [0072], and [0077] – [0080]). Wherein, Brindley teaches requesters submitting requests assign their own priority level to the requests and an agent viewing a first request assigned to the agent (i.e., assigned request) can search and respond to all duplicate tickets generated by each requester (i.e., at least one additional request) having either a higher, a lower, or a same, priority level as inputted by the requesters (i.e., the at least one additional request having a lower priority level). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a helpdesk agent to select and group on their console an assigned and additional unassigned service requests having a lower, a same, or a higher priority level than the assigned request, modifying Liu to that of Brindley, for resolving all requests that are associated with the same problem such that the “consolidated service requests may then be addressed efficiently as a group. (Brindley, ¶ [0016]). 	
Regarding claim 4, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches further comprising generating a request for customer service for the vehicle based on a set of heuristics including whether the vehicle appears to be stuck (Liu, ¶¶ [0093], [0102], and [0146]). Wherein, Liu teaches a teleoperation request is generated when a vehicle is on fire or has a flat tire, i.e., vehicle appears to be stuck. Id.
Regarding claim 9, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches wherein the state message is a status message identifying a current status of the vehicle, and wherein determining the priority level is further based on the current status of the vehicle (Liu, ¶¶ [0093], [0106], and [0146]). Wherein, Liu teaches detection of a failure, i.e., an abnormal or unexpected condition, in the AV system is based on comparing dynamic quantities at time t, i.e., status message identifying current status of the vehicle, to historical quantities at time t-1 and the level of urgency is determined based on the current safety status of the vehicle, i.e., a flat tire is given a lower urgency level in comparison to a fire. Id.
Regarding claim 11, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches wherein determining the priority level is further based on a set of heuristics including whether the request is related to safety of a passenger (Liu, ¶ [0146]). Wherein Liu teaches a level of urgency of a teleoperation request is based on passenger safety such as the AV system being on fire. Id. 
Regarding claim 12, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches wherein determining the priority level is further based on a set of heuristics including whether the request is related to safety of the vehicle (Liu, ¶ [0146]). Wherein, Liu teaches a level of urgency of a teleoperation request can be based on if the vehicle is on fire or if the vehicle has a flat tire. Id.
Regarding claim 21, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches further comprising: after the assigning, facilitating, by the one or more server computing devices, a connection between a computing device of the customer service representative and the computing device of the vehicle (Liu, Figure 3A: steps 303 and 304; and ¶¶ [0060], [0080], [0086] thru [0087], and [0143]). Wherein, Liu teaches a teleoperation request is generated from a teleoperation event, “which requests the teleoperation system to begin a tele-interaction with the AV system. In response to the request, the teleoperation system 290 may allocate an available teleoperator and present the teleoperation request to the teleoperator…. In step 304, the teleoperator accepts the teleoperation request and engages in the tele-interaction.” Id.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindley, see claim 1, further in view of Pedersen et al., hereinafter Pedersen, Pub. No. US 2020/0193549. 
Regarding claim 2, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches further comprising generating a request for customer service for the vehicle based on a set of heuristic… (Liu, Figure 2A: teleoperation server 210 and automatic intervention process 211; and Figure 4A: AV system monitoring process 420, teleoperation event handling process 430, and teleoperation server 450; and ¶¶ [0084], [0090], [0113], [0143], and [0144]). Wherein, Liu teaches a teleoperation event handling process of a teleoperation system comprising a server that receives an abnormal or unexpected condition information from an AV monitoring process of AV Id. 
Yet, Liu or the combination does not teach, however, in the same field of endeavor, i.e., teleoperation of autonomous vehicles, Pedersen teaches generating a request for customer service for the vehicle based on a set of heuristics including whether a trip has been completed (Pedersen, ¶¶ [0081], [0086], and [0127]). Wherein, Pedersen teaches “a vehicle associated with a vehicle indicator” transmitting to a fleet manager interface that a scheduled action has been completed, i.e., a scheduled trip has been completed, for a fleet manager to assign a new action/task to the vehicle. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to indicate the scheduled action has been completed, modifying the combination of Liu and Brindley to that of Pedersen, for utilizing data analytics such that “remote support can be provided in response to a request for support or automatically generated and provided based on the data analytics.” (Pedersen, ¶ [0027]).
Regarding claim 3, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches further comprising generating a request for customer service for the vehicle based on a set of heuristic… (Liu, Figure 2A: teleoperation server 210 and automatic intervention process 211; and Figure 4A: AV system monitoring process 420, teleoperation event handling process 430, and teleoperation server 450; and ¶¶ [0084], [0090], [0113], [0143], and [0144]). Wherein, Liu teaches a teleoperation event handling process of a teleoperation system comprising a server that receives an Id. 
Yet, Liu or the combination does not teach, however, Pedersen further teaches generating a request for customer service for the vehicle based on a set of heuristics including whether a trip has ended (Pedersen, ¶¶ [0081], [0086], and [0127]). Wherein, Pedersen teaches “a vehicle associated with a vehicle indicator” transmitting to a fleet manager interface that a scheduled action has been completed, i.e., a scheduled trip has ended, for a fleet manager to assign a new action/task to the vehicle. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to indicate the scheduled action has ended, i.e., trip has ended, modifying the combination of Liu and Brindley to that of Pedersen, for utilizing data analytics such that “remote support can be provided in response to a request for support or automatically generated and provided based on the data analytics. (Pedersen, ¶ [0027]).

Claims 5, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindley, see claim 1, further in view of Konrardy et al., hereinafter Konrardy, US Pat. No. 10,156,848. 
Regarding claim 5, the combination of Liu and Brindley teaches the method of claim 1. Liu further teaches further comprising generating a request for customer service for the vehicle… (Liu, Figure 2A: teleoperation server 210 and automatic Id. 
Yet, Liu or the combination does not teach, however, in the same field of endeavor, i.e., teleoperation of autonomous vehicles, Konrardy teaches generating a request for customer service for the vehicle based on a lack of messages from the vehicle for a predetermined period of time after the state messages is received (Konrardy, Col. 35: lines 25 thru 38). Wherein, Konrardy teaches if the vehicle on-board system does not respond to a verification attempt then the server will create an automatic request for assistance when the verification attempt fails. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to create an automated request when the vehicle does not respond to the verification attempt, modifying the combination of Liu and Brindley to that of Konrardy, for determining assistance is needed when an incident is determined to have occurred and communications between the vehicle and server have been interrupted. Id. (Konrardy, Col. 34: line 66 through Col. 35: line 1 and Col. 35: lines 25 through 27). 
Regarding claim 23, the combination of Liu and Brindley teaches the method of claim 21. Yet, Liu or the combination does not teach, however, Konrardy further teaches wherein facilitating the connection includes initiating a voice over IP (VOIP) call or a telephone call with a client computing device of a passenger of the vehicle (Konrardy, Col. 35: lines 25 thru 46). Wherein, Konrardy, teaches facilitating communications includes “direct[ing] an automatic telephone call to a mobile telephone number associated” with passengers involved in the incident. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contact passengers via the passenger’s mobile device, modifying the combination of Liu and Brindley to that of Konrardy, to “confirm or verify the emergency before generating the command.” (Konrardy, Col. 48: lines 2 thru 9).
Regarding claim 24, the combination of Liu, Brindley, and Konrardy teaches the method of claim 23. Liu further teaches wherein the connection is facilitated when there is a problem with a network connection or a particular system of the vehicle (Liu, Figure 3A: steps 303 and 304 and Figure 4B: data triggering teleoperation events; and ¶¶ [0060], [0080], [0086] thru [0087], [0106], [0113], and [0143]). Wherein, Liu teaches teleoperation request(s) are generated from teleoperation event(s), e.g., “a controller of the AV system may have experienced a failure that leads the AV system to not be drivable,” (i.e.,  a problem with…a particular system of the vehicle), and the teleoperation event(s) requests the teleoperation system to begin a tele-interaction with the AV system. Id.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindley, see claim 1 above, further in view of Kentley et al., hereinafter Kentley, Pub. No. US 2017/0123421.
Regarding claim 6, the combination of Liu and Brindley teaches the method of claim 1. Although Liu discloses determining a priority level (see claim 1 above), Liu or the combination does not teach, however, in the same field of endeavor, i.e., teleoperation of autonomous vehicles, Kentley teaches, wherein determining the priority level is further based on past history of a passenger of the vehicle (Kentley, ¶ [0151]). Wherein, Kentley teaches the system comprises a request manager for assigning priority level based on “gold club members,” i.e., a passenger obtaining a gold club membership is past history of the passenger to receive higher priority level benefits. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to change the priority level of a passenger’s request based on membership status, modifying the combination of Liu and Brindley to that of Kentley, for managing a fleet of autonomous vehicles to provide convenient services to the requestor. Id. (Kentley, Abstract; and ¶ [0005]). 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindley, see claim 1 above, further in view of Pedersen et al., hereinafter Pedersen, Pub. No. US 2019/0294159.
Regarding claim 7, the combination of Liu and Brindley teaches the method of claim 1. Although Liu discloses receiving a state message from a vehicle (see claim 1 above), Liu or the combination does not teach, however, in the same field of endeavor, wherein the state message includes an indication that a passenger of the vehicle is requesting customer service (Pedersen, ¶ [0079]), and wherein determining the priority level is further based on the indication (Pedersen, ¶¶ [0024] and [0150]). Wherein, Pedersen teaches requests from passengers are provided by a state indicator which corresponds to the state of the vehicle and these state indicators are used to determine the priority level of the request. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide visual indication of the vehicle’s status, modifying the combination of Liu and Brindley to that of Pedersen, for the operators to “efficiently view and interact with relevant data” associated with the vehicle by “offer[ing] a streamlined way for an operator to assist a vehicle, update the vehicle’s assistance state (e.g. issue resolved), and move on to the next vehicle that requires assistance.” (Pedersen, ¶ [0024]).
Regarding claim 10, the combination of Liu and Brindley teaches the method of claim 1. Although Liu teaches determining a priority level, Liu does not teach, however, Pedersen further teaches wherein determining the priority level is further based on a set of heuristics including whether the vehicle is occupied (Pedersen ‘159, ¶¶ [0141] and [0142]. Wherein, Pedersen teaches the priority level is determined based on state data and the state data includes sensor data comprising image data of an occupant within the vehicle. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide state information about .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindley, further in view of Pedersen, see claim 7 above, further in view of Kentley.
Regarding claim 8, the combination of Liu, Brindley, and Pedersen teach the method of claim 7. Although Liu teaches determining a priority level, see claim 1 above, Liu or the combination does not teach, however, Kentley further teaches wherein determining the priority level is further based on a pre-determined level of service for the passenger (Kentley, ¶ [0151]). Wherein, Kentley teaches the system comprises a request manager for assigning priority level based on “gold club members” and users paying higher fees, i.e., pre-determined level of service.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to change the priority level of a passenger’s request based on membership status, modifying the combination of Liu, Brindley, and Pedersen to that of Kentley, for managing a fleet of autonomous vehicles to provide convenient services to the requestor. Id. (Kentley, Abstract; and ¶ [0005]). 

Claims 13 thru 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Brindley, see claim 1 above, further in view of Lin, Pub. No. US 2006/0168383.
Regarding claim 13, the combination of Liu and Brindley teaches the method of claim 1. Yet, Liu or the combination does not teach, however, in the same field of endeavor, i.e., workflow management, Lin teaches wherein inserting the request into the queue includes selecting the queue from a plurality of queues each having a different associated priority level (Lin, Figure 1: high-priority queue 12 and low-priority queue 14; ¶¶ [0009] and [0020]). Wherein, Lin teaches queues having either a high priority or a low priority and request(s) are assigned to the appropriate queue based on the priority level of the request(s). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have a plurality of queues with different priority levels, i.e., high and low priority, for assigning request(s) with a varying degree of urgency, modifying the combination of Liu and Brindley to that of Lin, to ensure that “more important requests are dealt first.” (Lin, ¶ [0006]).
Regarding claim 14, the combination of Liu, Brindley, and Lin teaches the method of claim 13. Yet, Liu or the combination of Liu and Brindley does not teach, however, Lin further teaches wherein selecting the queue includes identifying one of the plurality of queues having a determined priority level corresponding to the priority level (Lin, Figure 1: high-priority queue 12 and low-priority queue 14; ¶¶ [0009] and [0020]). Wherein, Lin teaches queues having either a high priority or a low priority and request(s) are assigned to the appropriate queue based on the priority level of the request(s). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to select a queue from the plurality 
Regarding claim 15, the combination of Liu, Brindley, and Lin teaches the method of claim 14. Yet, Liu or the combination of Liu and Brindley does not teach, however, Lin further teaches wherein assigning the request is based on whether any other queues having a higher priority level than the priority level are empty (Lin, ¶ [0020]). Wherein, Lin teaches the low priority level requests are not granted until high priority requests have been exhausted. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to address low level requests after higher priority requests have been exhausted, modifying the combination of Liu and Brindley to that of Lin, to ensure that “more important requests are dealt first.” (Lin, ¶ [0006]).

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindley, see claims 1 and 21 above, further in view of Tumulty et al., hereinafter Tumulty, Pub. No. US 2002/0143661.
Regarding claim 16, the combination of Liu and Brindley teaches the method of claim 1. Yet, Liu or the combination does not teach, however, in the same field of endeavor, i.e., workflow management, Tumulty teaches wherein inserting the request includes inserting the request in the queue at a place that is no higher than any other request in the queue with a same priority level as the priority level (Tumulty, Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to group requests based on priority level and process requests based on when the requests are received, modifying the combination of Liu and Brindley to that of Tumulty, for maximizing revenue and reducing wait times because “it is typically not economical to provide enough staff such that all incoming calls are answered immediately.” (Tumulty, ¶¶ [0005] and [0008]). 
Regarding claim 22, the combination of Liu and Brindley teaches the method of claim 21. Liu further teaches wherein facilitating the connection includes initiating a…call between the computing device of the customer service representative and the computing device of the vehicle (Liu, ¶¶ [0056], [0060], [0080], [0086] thru [0087]). Wherein, Liu teaches a teleoperation server, connected to a teleoperator user interface, initiates a teleoperation process, including interaction “by a communication channel (e.g., wireless or wired),” i.e., initiating a...call, between the teleoperator and an AV system. Id.
Although Liu teaches the connection includes “a communication channel (e.g., wireless or wired),” Liu or the combination does not explicitly teach, however, Tumulty further teaches the connection includes initiating a voice over IP (VOIP) call, the connection between a customer service representative and a customer device (i.e., computing device of vehicle) is a VoIP connection (Tumulty, ¶ [0028]). 
any suitable combination of wired and/or wireless…systems.” (Tumulty, ¶ [0025]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindley, see claim 1 above, further in view of Cases et al., hereinafter Cases, Pub. No. US 2010/0100412. 
Regarding claim 17, the combination of Liu and Brindley teaches the method of claim 1. Yet, Liu or the combination does not teach, however, in the same field of endeavor, i.e., workflow management, Cases teaches wherein assigning the request is further based on a characteristic of the customer service representative and a type of the request (Cases, Figure 2: problem ticket 202 and skill set or knowledge database for personnel 206; and ¶¶ [0017] and [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to assign the request based on determining the skill set of the support staff and the type of problem ticket, modifying the combination of Liu and Brindley to that of Cases, for efficient assignment of support personnel to maximize the value of each level of service and improve customer satisfaction. (Cases, Abstract; and ¶ [0011]). 
Regarding claim 18, the combination of Liu, Brindley, and Cases teach the method of claim 17. Yet, Liu does not teach, however, Brindley further teaches further comprising, tracking a status of the customer service representative and updating the status once the request is assigned to the customer service representative (Brindley, Figure 6: element 616; ¶ [0073]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to update the “sub-status” field of a ticket to assigned, modifying the combination of Liu and Cases to that of Brindley, for indicating if a ticket has been assigned and resolving all requests that are associated with the same problem but assigned to one or more helpdesk agents. (Brindley, ¶¶ [0002] and [0073]). 
Regarding claim 19, the combination of Liu and Brindley teaches the method of claim 1. Yet, Liu or the combination does not teach, however, Cases further teaches further comprising: receiving an indication that the customer service representative has closed the request; and removing the request form the queue based on the indication (Cases, ¶ [0032]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to send an indication from the support personnel that they have completed the ticket and subsequently removing the request from the queue, modifying the combination of Liu and Brindley to that of Cases, for handling the requests in a productive and effective way to maximize the value of each level of service. (Cases, ¶ [0011]).
Regarding claim 20, the combination of Liu, Brindley, and Cases teach the method of claim 19. Yet, Liu does not teach, however, Brindley further teaches wherein the indication further indicates that the customer service representative has closed a second request for customer service for the vehicle, wherein the second request was not assigned to the customer service representative, and the method further comprises removing the second request form the queue based on the indication (Brindley, ¶¶ Figure 6: upper section 602 “sub-status,” “Assigned/Unassigned,” Find Duplicates 636; ¶¶ [0077] thru [0080]). Wherein, Brindley teaches the agent console contains assigned and unassigned tickets and the agent can search for and group duplicate tickets, i.e., a second request not assigned to the agent, and the duplicate tickets are resolved upon the agent closing the assigned ticket. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a helpdesk agent to select and group on their console an assigned and additional unassigned service requests having a lower, a same, or a higher priority level than the assigned request, modifying Liu to that of Brindley, for resolving all requests that are associated with the same problem such that the “consolidated service requests may then be addressed efficiently as a group. (Brindley, ¶ [0016]). 	
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Lloyd et al., Pub. No. US 2020/0074001 (Reference J of the attached PTO-892) relates to user interface contextual search; and 
Yaseen et al., Pub. No. US 2019/0265865 (Reference K of the attached PTO-892) relates to context-based user assistance and service workspace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner




/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628